Citation Nr: 1738150	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO. 06-34 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2009, the Veteran provided testimony at a videoconference hearing before a Veterans Law Judge. The Veterans Law Judge noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. The Veterans Law Judge who held the hearing is no longer employed at the Board. Thus, in August 2013, the Veteran was informed of this fact and given the opportunity to request a new hearing. The Veteran did not provide a response. Thus, there is no hearing request pending at this time. 

In February 2010, the Board issued a decision that denied the claims of entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and entitlement to a TDIU. The Veteran appealed the denial of TDIU to the United States Court of Appeals for Veterans Claims (Court). In December 2010, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Remand (JMR) and remanded the claim back to the Board, which was granted by the Court. The parties noted that VA had not fulfilled its duty to assist.

In May 2011, the Board remanded the claim for further development including a new VA medical examination and referral to the Under Secretary for Benefits or Director of Compensation and Pension Service. In January 2014, the Board denied the claim. In November 2015, the Court issued a Memorandum Decision, vacating and remanding the issue of entitlement to TDIU back to the Board for additional development. The Court found that the Board erred as a matter of law in assigning weight to the Director's November 2012 decision. In May 2016, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a) (2016).

Currently, the Veteran does not meet the schedular requirements for a TDIU. Id. He is in receipt of compensation for PTSD at 50 percent disabling and diabetes mellitus, type II at 20 percent disabling. The combined disability rating for these disabilities is 60 percent. See 38 C.F.R. § 4.25 Table I. The Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.

The issue of entitlement to an increased rating for service-connected PTSD was referred to the AOJ in the May 2016 Board decision. In a May 2017 rating decision, the RO denied the Veteran's claim for an increased rating for his service-connected PTSD. The Veteran timely filed a Notice of Disagreement (NOD) in June 2017. The RO has not provided the Veteran with a Statement of the Case (SOC).

As the Veteran does not currently meet the schedular criteria for TDIU and a determination with respect to the increased rating claim for PTSD may have an impact upon consideration of the issue on appeal, the Board finds that these issues are inextricably intertwined. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer the claim on appeal pending the adjudication of the inextricably intertwined claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, Board consideration of the merits of the Veteran's TDIU claim is deferred pending the AOJ's issuance of the an SOC for the Veteran's increased rating claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC addressing the issue of entitlement to a disability rating in excess of 50 percent for PTSD. The Veteran must be advised of the time limit in which he may file a substantive appeal as to that issue. 38 C.F.R. § 20.302 (b) (2016). Afford the Veteran and his representative an appropriate amount of time to file a Substantive Appeal (VA Form 9). If, and only if, the Veteran timely perfects an appeal, certify the claim, merge the matter with the TDIU claim, and return the matter to the Board for further appellate consideration, if otherwise in order.

2. Thereafter, readjudicate the claim of entitlement to TDIU. If any benefit sought is denied, provide the Veteran and representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

